                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF TENNESEE
                         NASHVILLE DIVISION

DANA MORROW,

 Plaintiff,                                       CASE NO.:

v.                                                JURY TRIAL DEMANDED

EXPERIAN INFORMATION
SOLUTIONS, INC. and PINNACLE
FINANCIAL PARTNERS, INC.,

 Defendants.
                                          /


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, DANA MORROW (hereinafter “Plaintiff”), by and through the

undersigned     counsel,     sues    Defendants,        EXPERIAN        INFORMATION

SOLUTIONS, INC. (hereinafter “Experian”) and PINNACLE FINANCIAL

PARTNERS,        INC.      (hereinafter       “Pinnacle”)     (hereinafter   collectively

“Defendants”), and in support thereof respectfully alleges violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).


                        PRELIMINARY STATEMENT

      1.      This is an action for actual damages, statutory damages, punitive

damages, costs, and attorney’s fees brought pursuant to the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).




                                              1


     Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 1 of 12 PageID #: 1
      2.    Today in America there are three major consumer reporting

agencies, Equifax Information Services, LLC (hereinafter “Equifax”), Trans Union

LLC (hereinafter “Trans Union”), and Experian Information Solutions, Inc.

(hereinafter “Experian”).

      3.    Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union are charged with using reasonable

procedures designed to ensure the maximum possible accuracy of the

information they report. It is not enough for them to simply parrot information

they receive from entities, particularly where a consumer makes a dispute about

information reported.

      4.    When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information.

The FCRA demands that each party separately conduct a reasonable investigation

of the consumer’s dispute and correct or delete information they learn to be

inaccurate or cannot otherwise verify.

      5.    The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer

Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                               JURISDICTION

      6.    The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and

28 U.S.C. § 1331.

                                         2


    Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 2 of 12 PageID #: 2
      7.      The Plaintiff is a natural person and resident of Rutherford County

in the State of Tennessee. She is a “consumer” as defined by 15 U.S.C. § 1681a(c).

      8.      Venue is proper in this District as Plaintiff is a resident in this

District, the violations described in this Complaint occurred in this District, and

Experian and Pinnacle transact business within this District.

      9.      Experian is a corporation headquartered in the State of California,

authorized to conduct business in the State of Tennessee through its registered

agent, C T Corporation System located at 300 Montvue Road, Knoxville,

Tennessee 37919.

      10.     Experian is a “consumer reporting agency,” as defined in 15 USC §

1681(f).    is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

      11.     Experian disburse such consumer reports to third parties under

contract for monetary compensation.

      12.     Pinnacle’s principal place of business is located at 150 3rd Avenue

South, Suite 900, Nashville, Tennessee 37201.



                           FACTUAL ALLEGATIONS

      13.     Plaintiff is a natural person and resident of the State of Tennessee.




                                          3


     Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 3 of 12 PageID #: 3
      14.   On October 11, 2010, Plaintiff was faced with financial challenges

and filed for Chapter 13 Bankruptcy. During this time payment for Plaintiff’s loan

was paid through her Bankruptcy Trustee.

      15.   On June 9, 2016 Plaintiff’s Chapter 13 Bankruptcy case was

terminated by the Court.

      16.   On or about August of 2019, Plaintiff became aware of Experian

reporting her loan with Pinnacle Bank as not paid and “charged-off”.

      17.   In response to the inaccurate reporting, On August 9, 2019, Plaintiff

wrote a letter to Pinnacle to dispute the inaccurate reporting and provided

payment records and court documents to illustrate that she was never late on her

payments.

      18.   After communicating with Pinnacle for over a year, Plaintiff received

a letter dated September 8, 2020 from Pinnacle determined, “We have cleared

the remaining balance and closed the loan based on the payments being returned

in error. The attached correction has been filed with Equifax, Experian and

Transunion to correct the paid off date to February 16, 2016.”

      19.   On December 1, 2020, Plaintiff obtained a copy of her Experian

Credit Report (report number 1747-2864-21). Upon review, Plaintiff review she

noticed the Pinnacle Bank Account 600289330 status was being reported as

“Paid. Closed. $833 written off.”

      20.   On March 22, 2021, Plaintiff mailed a written dispute letter to

Experian concerning the inaccurate reporting of the Pinnacle account. Plaintiff

                                        4


    Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 4 of 12 PageID #: 4
explained in the letter that during the time of the alleged late payments, she was

in bankruptcy and all payments were issued by her Bankruptcy Trustee and

payments were never late. Plaintiff provided snapshot images of letters from her

Chapter 13 Trustee and Pinnacle Bank.

      21.    On March 24, 2021, Experian responded to Plaintiff’s dispute

regarding the Pinnacle Bank account 60028xxxx by stating, “The item you

disputed has been updated…”

      22.    Frustrated that Experian has not corrected the Pinnacle account

information, on May 14, 2021, Plaintiff mailed out another detailed dispute letter.

Plaintiff again explained that payments for the said account were never late.

Plaintiff provided proof of her bankruptcy case and the pull page provided by

Pinnacle dated September 8, 2020 informing the account has been corrected and

the CRAs were notified to remove the derogatory remark.

      23.    The Pinnacle account was the result of negligent or willful

mishandling by Pinnacle, and failure by Experian to investigate all of the facts

which the Plaintiff explained in detail in her dispute letters.

      24.    Experian failed to independently conduct any investigation, Upon

information and belief, Experian notified Pinnacle of Plaintiff’s dispute of the

account, but clearly failed to do any independent investigation.

      25.    Pinnacle verified the account “written off” status to Experian, despite

informing Plaintiff they would inform the Credit Reporting Agencies of the

proper account status.

                                          5


     Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 5 of 12 PageID #: 5
      26.      Experian failed to report the proper information on Plaintiff’s credit

report despite having been give ample notice of its error. Plaintiff has previously

disputed this fraudulent account. Plaintiff continues to incur damages because of

Defendants’ inaccurate reporting.

      27.      As a result of the inaccurate credit reporting, Plaintiff has suffered

damages including, but not limited to:

            a. Monies lost by attempting to fix her credit;

            b. Loss of time attempting cure the error;

            c. Mental anguish, stress, aggravation, embarrassment and other

               related impairments to the enjoyment of life;

   28.      All conditions precedent to the filing of this action have occurred.



                                CAUSES OF ACTION

                                     COUNT I
                     (Violation of the FCRA- As to Experian)

      29.      Plaintiff re-alleges and fully incorporates paragraphs one (1) through

twenty-eight (28) above as is fully stated herein.

      30.      Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.




                                            6


    Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 6 of 12 PageID #: 6
      31.   As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.

      32.   Experian’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o. Experian failed to properly conduct any

independent investigation regarding the erroneous reporting. Experian had the

phone number of the original creditor and failed to communicate with Pinnacle

Bank or Plaintiff to further investigate. Plaintiff provided Experian an image of

Pinnacle admitting its mistake but chose to continue to report the derogative

account.

      33.   Experian failed to have policies and procedures to investigate the

relationship of deleted addresses with disputed accounts and merely parrots back

the electronic communication from the furnishers.

      34.   The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, and EXPERIAN INFORMATION

SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,



                                         7


    Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 7 of 12 PageID #: 7
costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.



                                  COUNT II
                   (Violation of the FCRA As to Experian)

      35.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

twenty-eight (28) above as is fully stated herein.

      36.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is not

always reliable.

      37.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.            Plaintiff has purposely

refrained from applying for more credit because of the erroneous reporting by

Experian. Experian was made aware of the dispute about the erroneous reporting

of the Pinnacle Bank account and refused to remove it.

      38.    Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be


                                           8


     Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 8 of 12 PageID #: 8
determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover under 15 USC § 1681o. Experian had

images of admissions by Pinnacle of their mistake and chose to ignore the

admissions.

      39.     The Plaintiff is entitled to recover costs and attorney’s fees Experian

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

              WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., jointly and severally; for her attorney’s fees and costs; for pre-judgment and

post-judgment interest at the legal rate, and such other relief the Court does

deem just, equitable, and proper.

                              COUNT III
     (Violation of the FCRA As to Pinnacle Financial Partners, Inc.)

      40.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through

twenty-eight (28) above as is fully stated herein.

      41.     On at least one occasion within the past two years, by example only

and without limitations, Pinnacle violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing

to fully and properly investigate the Plaintiff’s disputes.

      42.     15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and properly

investigate the Plaintiff’s disputes.




                                           9


     Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 9 of 12 PageID #: 9
      43.      When Plaintiff mailed her detailed, written disputes and enclosures

to the CRAs, they used e-Oscar to transmit those disputes to Pinnacle via ACDV

forms.

      44.      The ACDV form is the method by which Pinnacle has elected to

receive consumer disputes pursuant to 15 U.S.C. §§ 1681i(a) and 1681s-2(b).

      45.      Pinnacle understood the nature of the Plaintiff’s dispute when it

received the ACDV from Experian, TransUnion and Equifax.

      46.      When Pinnacle received the ACDV from Experian, TransUnion and

Equifax, it as well could have reviewed its own systems and previous

communications with the Plaintiff and discovered that Pinnacle in fact had

connected Plaintiff to an account with a company at which he has never had

service     with,   and   the   debt   for    which   should   not   have   made   it

onto Plaintiff’s consumer report.

      47.      Notwithstanding the above, discovery will show Pinnacle follows a

standard and systemically unlawful process when it receives the ACDV dispute.

Basically, all Pinnacle does is review its own internal computer screen with basic

data for the account and repeat back to the ACDV system the same information

Pinnacle already had reported to the CRAs. Pinnacle at all times had possession

of the application, identification of the buyer, and additional information that

could have easily discovered the fraud.




                                             10


   Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 10 of 12 PageID #: 10
      48.    When Pinnacle receives a consumer dispute through e-Oscar, it does

not conduct a substantive review of any sort to determine whether or not the

information already in its computer system is itself accurate.

      49.    As a result of Pinnacle’s violations of 15 U.S.C. § 1681s-2(b)(1)(A)

and (B), the Plaintiff suffered actual damages, including but not limited to: loss of

credit, damage to reputation, embarrassment, humiliation and other mental and

emotional distress.

      50.    The violations by Pinnacle were willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n. In the alternative, Pinnacle was negligent, entitling the Plaintiff to

recovery under 15 U.S.C. § 1681o.

      51.    Discovery will confirm that the procedures followed regarding the

FCRA dispute through e-Oscar were the procedures that Pinnacle intended its

employees or agents to follow.

      52.    Because of Pinnacle’s failures in investigating Plaintiff’s disputes,

Plaintiff is entitled to recover actual damages, statutory damages, punitive

damages, costs and attorney’s fees from Pinnacle in an amount to be determined

by the Court pursuant to 15 U.S.C. §§ 1681n and 1681o.



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, PINNACLE FINANCIAL PARTNERS

INC., for statutory damages, punitive damages, actual damages, costs, interest,

                                          11


   Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 11 of 12 PageID #: 11
attorneys’ fees, enjoinder from further violations of these parts, and any other

such relief the Court may deem just and proper.


                        Respectfully submitted,



                               /s/ Frank H. Kerney, III
                               Frank H. Kerney, III, Esquire
                               Tennessee Bar #: 035859
                               Octavio “Tav” Gomez, Esquire
                               Morgan & Morgan, Tampa, P.A.
                               201 N. Franklin St., 7th Floor
                               Tampa, FL 33602
                               Tele: (813) 225-6745
                               Fax: (813) 223-5402
                               Primary Email: Fkerney@forthepeople.com
                               Secondary Email: Tgomez@forthepeople.com
                               Noticed Email: lsommers@forthepeople.com
                               Attorney for Plaintiff




                                       12


   Case 3:21-cv-00488 Document 1 Filed 06/24/21 Page 12 of 12 PageID #: 12
